Citation Nr: 0010514	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  95-20 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder and manic 
depression, claimed as secondary to service-connected 
Achilles tendonitis.

3.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
hearing loss has been received.  

4.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
pyelonephritis has been received.  

5.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
pes planus has been received.  

6.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
back disorder has been received.  

7.  Entitlement to a total disability rating based on 
individual unemployability.

8.  Entitlement to an evaluation in excess of 10 percent for 
left Achilles tendonitis.

9.  Entitlement to an evaluation in excess of 10 percent for 
right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


REMAND

The veteran had service from October 1986 to April 1988.

In connection with her appeal, the veteran requested a 
hearing before a member of the Board of Veterans' Appeals 
(Board).  A hearing on appeal must be granted when, as in 
this case, an appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (1999).  In a letter dated March 2, 
2000, the Board requested clarification from the veteran with 
respect to her hearing request, and notified her that if she 
did not respond within 30 days it would be assumed that she 
still desired a hearing before a member of the Board at the 
regional office (RO), and arrangements would be made for 
such.  She did not respond.

Accordingly, the case is remanded for the following:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  The 
veteran is advised that she has the right 
to submit additional evidence and 
argument on the matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


